Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Preliminary Amendment filed 4/17/20 has been entered. Claims 3, 5, 8-9, 13-17, and 20 have been amended.  Claims 1-20 remain pending in the application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Ref. No. 64 (first mentioned in Para 53).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities: “is linked to the actuator arm 25” in line 3 of Para 38 should be --is linked to the actuator arm 23--.
Appropriate correction is required.
Claim Objections
Claims 2-20 are objected to because “A turbine” in line 1 of each of the claims should be --The turbine--.  
Claim 3 is objected to because “is an annular baffle” should be --is annular--.
Claim 4 is objected to because “and turbine housing” in line 2 should be --and the turbine housing--.
Claim 7 is objected to because “the proximal end of the turbine wheel” in line 2 should be --the proximal end adjacent to the turbine wheel--.
Claim 8 is objected to because “A turbine according to claim,” in line 1 should be --The turbine according to claim 5,--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“wastegate arrangement” in claims 1, and 17 -- wastegate arrangement 48 (see Fig. 2).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13, 15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bucknell et al. (U.S. 2012/0291431).

    PNG
    media_image1.png
    570
    662
    media_image1.png
    Greyscale

Re claim 1:
Bucknell discloses a turbine (Para 18 - “…turbine wheel…” (see Fig. 3)) comprising: 

a turbine wheel (302, turbine wheel - Para 18); 
an inlet (Modified Fig. 3 above - A (person having ordinary skill in the art would recognize element A as a type of inlet as indicated by arrows)) upstream of the turbine wheel (302)(see Modified Fig. 3 above - element A is shown upstream of 302 as indicated by arrows), the inlet (Modified Fig. 3 above - A) defining a first inlet portion (Modified Fig. 3 above - B (person having ordinary skill in the art would recognize element B as a type of first inlet portion as it is shown as a part of element A)) and a second inlet portion (Modified Fig. 3 above - C (person having ordinary skill in the art would recognize element C as a type of second inlet portion as it is shown as a second part of element A)); 
an outlet (320, annular passage - Para 18; 324, central passage - Para 19 (see Fig. 3 - Person having ordinary skill in the art would recognize elements 320 and 324 collectively as a type of outlet as indicated by arrows)) downstream of the turbine wheel (302)(see Fig. 3 - 320/324 shown downstream of 302 as indicated by arrows), the outlet (320/324) defining a first outlet portion (324, central passage - Para 19 (see Fig. 3 - person having ordinary skill in the art would recognize element 324 as a type of first outlet portion as it is a part of 320/324)) and a second outlet portion (320, annular passage - Para 18 (see Fig. 3 - person having ordinary skill in the art would recognize element 320 as a type of second outlet portion as it is shown as a second part of 320/324)); and 


Re claim 2:
Bucknell discloses wherein the baffle (322) extends in a generally axial direction (see Fig. 3 at 312 (arrow at 312 is shown as a type of axial direction with respect to rotational axis at 304 of turbine wheel 302))(see Fig. 3 - 322 shown extending in direction indicated by arrow at 312) with respect to a rotational axis (304, shaft - Para 18 (a type of rotational axis of 302 as shown in Fig. 3)) of the turbine wheel (302).
Re claim 3:
Bucknell discloses wherein the baffle (322) is an annular baffle (see Fig. 3 - 320 is shown defined by 322 which is described in Para 18 as an annular passage).
Re claim 5:
Bucknell discloses wherein the first bypass passage (Modified Fig. 3 above - D) is vented to a central region (Modified Fig. 3 above - F (person having ordinary skill in the art would recognize element F as type of central region of baffle 322 as it is shown an area at the middle of baffle)) of the baffle (322)(see Modified Fig. 3 above - element D is shown venting to element F (see 316)), such that the central region (Modified Fig. 3 above - F) of the baffle (322) defines the first outlet portion (324)(see Modified Fig. 3 above - element F shown defining 324 as it is shown as part of 324).
Re claim 6:

Re claim 7:
Bucknell discloses wherein the first bypass passage (Modified Fig. 3 above - D) is vented to a position at or near the proximal end (Modified Fig. 3 above - Modified Fig. 3 above - G) of the turbine wheel (302)(see Modified Fig. 3 above - element D is shown venting to a location near element G (as indicated by arrow 316)).
Re claim 8:
Bucknell discloses wherein the first bypass passage (Modified Fig. 3 above - D) is configured to direct exhaust gasses (122) into the first outlet portion (324) in a non-radial direction relative to an axis of rotation (304, shaft - Para 18 (a type of rotational 
Re claim 9:
Bucknell discloses wherein the second outlet portion (320) comprises an annular region (Para 18 - “…annular passage 320…”) defined between the baffle (322) and the turbine housing (300)(see Fig. 3 - 320 shown defined between 322 and 300), and wherein the second bypass passage (Modified Fig. 3 above - E) is vented to the annular region (Para 18 - “…annular passage 320…”)(see Modified Fig. 3 above - E is shown venting to passage portion of 320).
Re claim 10:
Bucknell discloses wherein said annular region (Para 18 - “…annular passage 320…”) has an upstream end (Modified Fig. 3 above - I (person having ordinary skill in the art would recognize element I as a type of upstream end of the annular passage of 320 as it is shown at a terminating region at the beginning of 320)) and a downstream end (Modified Fig. 3 above - J (person having ordinary skill in the art would recognize element J as a type of downstream end of the annular passage of 320 as it is at a annular passage 320…”) is closed at the upstream end (Modified Fig. 3 above I)(see Modified Fig. 3 above - annular passage of 320 is shown closed at element I by an unlabeled wall and by arrow 314) and open at the downstream end (Modified Fig. 3 above - J)(see Modified Fig. 3 above - annular passage of 320 is shown open at element J as indicated by arrow 326).
Re claim 11:
Bucknell discloses wherein the second bypass passage (Modified Fig. 3 above - E) is vented to the upstream end (Modified Fig. 3 above I) of the annular region (Para 18 - “…annular passage 320…”)(see Modified Fig. 3 above - element E is shown venting to element I by arrows 314).
Re claim 12:
Bucknell discloses wherein the second bypass passage (Modified Fig. 3 above - E) is vented to a position (Fig. 3 at 326 (a type of position as shown in Fig. 3)) which is spaced apart from the upstream end (Modified Fig. 3 above I) of the annular region (Para 18 - “…annular passage 320…”)(see Modified Fig. 3 above - element E is shown venting to location at 326, which is shown spaced apart from I, as indicated by arrows 314 and 326).
Re claim 13:
Bucknell discloses wherein the second bypass passage (Modified Fig. 3 above - E) is configured to direct exhaust gasses (122) into the second outlet portion (320) in a 
Re claim 15:
Bucknell discloses wherein the baffle (322) is integrally formed with the turbine housing (300)(see Fig. 3 - 322 and 300 shown with same cross sectional hatch pattern, and 322 is shown leading directly to 300 at the location of the hinge of 306).
Re claim 17:
Bucknell discloses wherein the wastegate arrangement (306/308/310) comprises a first wastegate valve (310, flow control device - Para 18 (a type of wastegate valve as shown in Fig. 3 and described in Para 18 - “…flow control device 310 is a wastegate valve…”)) configured to open and close the first bypass passage (Modified Fig. 3 above - D)(see Modified Fig. 3 above - 310 is shown configured to open and close D (as described in Para 18 - “…flow control device 310 is a wastegate valve to control a boost level of the turbocharger 301 during operation…”)) and a second wastegate valve (308, flow control valve - Para 18 (a type of wastegate valve as shown in Fig. 3 and described in Paras 18-19 controlling flow to bypass turbine wheel 302)) configured to open and close the second bypass passage (Modified Fig. 3 above - E)(see Modified Fig. 3 above - 308 is shown configured to open and close E (as described in Paras 18-19)).
Re claim 18:
Bucknell discloses wherein the first (310) and second (308) wastegate valves are integrally formed with the turbine housing (300)(see Fig. 3 - 310 and 308 are shown 
Re claim 20:
Bucknell discloses wherein the turbine (Para 18 - “…turbine wheel…”) forms part of a turbocharger (301, turbocharger - Para 18)(see Fig. 3 - turbine (unlabeled) referenced in Para 18 is shown as a part of 301).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bucknell et al. (U.S. 2012/0291431), as applied to claim 1 above, and further in view of McEwen et al. (U.S. 5,579,643).
Re claim 14:
Bucknell fails to disclose wherein the baffle is formed as an insert separable from the turbine housing.
McEwen teaches wherein a baffle (7, insert - Col. 2, Lines 22-23 (a type of baffle as shown in Fig. 1 and described in Col. 2, Lines 22-34)) is formed as an insert (Col. 2, Lines 22-23 - “A tube like insert”) separable from a turbine housing (1, casing - Col. 2, Line 9 (a type of turbine housing as shown in Fig. 1 housing turbine wheel 1b))(see Fig. 1 - 7 shown separable from 1 by distinct cross section hatch pattern; and Col. 2, Lines 22-25 - “insert. 7 is mounted within the exhaust outlet 3 by tabs 7a, 7b which are fastened to casing 1 and projection 2a, respectively”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the baffle of Bucknell after the baffle of McEwen (thereby making the baffle of Bucknell separable as taught by McEwen) for the advantage of being able to make the baffle and turbine housing from .
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bucknell et al. (U.S. 2012/0291431), as applied to claim 1 above, and further in view of Lombard et al. (U.S. 2012/0148386).
Re claim 4:
Bucknell fails to disclose wherein the baffle is arranged concentrically in relation to the turbine wheel and turbine housing.
Lombard teaches wherein a baffle (62, axial bore - Para 37 (a type of baffle as shown in Fig. 1 and described in Para 37)) is arranged concentrically in relation to a turbine wheel (54, turbine wheel - Para 37) and a turbine housing (52, turbine housing - Para 37)(see Fig. 1 - 62, 54, and 52 are shown sharing common axis (unlabeled)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the arrangement of baffle, turbine wheel, and turbine housing of Bucknell after the arrangement of baffle, turbine wheel, and turbine housing of Lombard (thereby making the baffle, turbine wheel, and turbine housing of Bucknell concentric as in Lombard) for the advantage of symmetry which promotes ease of assembly as components can be assembled without 
Re claim 16:
Bucknell fails to disclose wherein the first inlet portion comprises a first volute and the second inlet portion comprises a second volute separate to the first volute.
Lombard teaches wherein a first inlet portion (56a, inlet - Para 36 (a type of first inlet portion as described in Para 36 - “…exhaust gas inlet 56 is a divided inlet that defines two separate inlets 56a and 56b…)) comprises a first volute (58a, first volute - Para 36)(Para 36 - “…two separate inlets 56a and 56b that are connected respectively to the two volutes 58a and 58b.”) and the second inlet portion (56b, inlet - Para 36 (a type of second inlet portion as described in Para 36 - “…exhaust gas inlet 56 is a divided inlet that defines two separate inlets 56a and 56b…)) comprises a second volute (58b, second volute - Para 36)(Para 36 - “…two separate inlets 56a and 56b that are connected respectively to the two volutes 58a and 58b.”) separate to the first volute (58a)(Para 36 - “…divided volute 58 defines a first volute 58a and a separate second volute 58b each of which extends 360° about the longitudinal axis of the turbine. The volutes 58a and 58b respectively receive two separate streams of exhaust gas from the engine…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the first and second inlet portions of Bucknell after the first and second inlet portions of Lombard (thereby including the first and second volutes of Lombard in the system of Bucknell) for the advantage of being able to divide streams from two sub-groups of cylinders (Lombard; .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bucknell et al. (U.S. 2012/0291431), as applied to claim 1 above, and further in view of Shinoda (U.S. 2015/0052890).
Re claim 19:
Bucknell fails to disclose wherein the first and second wastegate valves are external to the turbine housing.
Shinoda teaches wherein a first (9, waste gate valve - Para 105 (see Fig. 9)) and second (900, auxiliary waste gate valve - Para 105 (see Fig. 9)) wastegate valves are external to a turbine housing (50, turbine - Para 57 (a type of turbine housing as shown in Fig. 9 and described in Para 66 “…exhaust gas flowing into the turbine…”)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the first and second wastegate valves of Bucknell after those of Shinoda for the advantage of being able to service the valves without removing other components (Shinoda; see Fig. 9 where elements 9 and 900 are shown serviceable without any surrounding obstructions which would require removal).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada (U.S. Pat. No. 8,516,814) teaches a turbine (42a) comprising an inlet (see Fig. 3 at 44)  with a first inlet portion (see Fig. 3 at 52) and a second inlet portion (see 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        3/19/21